UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JAMES SURGENOR, Case No. 1:16-cv-1179
Plaintiff,
Black, J.
VS. Litkovitz, M.J.
GARY MOORE, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, formerly an inmate at the Lebanon Correctional Institution (LeC]), brings this
pro se civil rights action under 42 U.S.C. § 1983. Plaintiff was granted leave to proceed in
forma pauperis and the original complaint against defendants was filed on February 1, 2017.
(Does. 2, 3). Defendants filed a motion to dismiss the complaint on April 5, 2018. (Doc. 51).
Plaintiff filed a response to the motion to dismiss (Doc. 54) and numerous additional motions
over the next five months. (Docs. 55, 58, 61, 65, 66, 67, 68). Plaintiff also filed several
change of address notices, including a notice in November 2018 stating that he was no longer
incarcerated. (Docs. 62, 63, 64, 73).

On February 8, 2019, the undersigned issued a Report and Recommendation which
recommended that defendants’ motion to dismiss (Doc. 51) be granted in part and denied in part.
(Doc. 74). The Report and Recommendation and Notice regarding filing objections was sent to
plaintiff by regular mail. The Court issued a Calendar Order, which was also sent to plaintiff
by regular mail, on February 25, 2019. (Doc. 76). That envelope was returned to the Clerk on
March 11, 2019, marked “Not At This Address” and “RETURN TO SENDER - ATTEMPTED -
NOT KNOWN - UNABLE TO FORWARD.” (Doc. 78). Plaintiff did not file objections to
the Report and Recommendation, and the District Judge adopted the Report and

Recommendation on March 15, 2019. (Doc. 79). Plaintiff filed his most recent notice of
change of address with the Court several days later on March 21, 2019. (Doc. 80). Plaintiff
has not filed any documents with the Court or taken any action in this case since that date.

Defendants filed a motion to dismiss this case for lack of prosecution pursuant to Fed. R.
Civ. P. 41(b) and 37 on September 23, 2019. (Doc. 85). Defendants contend that this case
should be dismissed under Fed. R. Civ. P. 41(b) based on plaintiff's failure to prosecute. (Doc.
85 at 3). Defendants further contend that the matter should be dismissed under Fed. R. Civ. P.
37(d)(3) as a sanction for plaintiff's failure to attend his own deposition. (/d., citing Fed. R.
Civ. P. 37(b)(2)(A)(v) (dismissal) and (vi) (default judgment)). Defendants assert that counsel
filed a Notice of Deposition on August 5, 2019, which informed plaintiff of the date, time, and
location of the deposition (Doc. 84), and counsel also mailed the notice to plaintiff at his current
address on file with the Court via overnight mail. (Doc. 85 at 2; Exhs. B, C). Counsel states
that he verified through the UPS tracking number that the notice was delivered to plaintiff at that
address the following day, August 6, 2019. (/d.; Exh. D). Plaintiff failed to appear for his
deposition as scheduled on August 21, 2019 at 1:00 p.m. at the Office of the Ohio Attomey
General in Columbus, Ohio. (Doc. 85 at 2). Plaintiff did not give notice that he would not
attend the deposition and did not contact counsel to change the time or location. (Jd.).

After plaintiff failed to appear for his deposition, counsel called plaintiff at the telephone
number on the change of address form filed with the Court and left a voicemail for him at
approximately 1:30 p.m. (/d.; Doc. 85-5, Depo. Transcript., p. 6). Plaintiff has not contacted
counsel since that date about his failure to appear for his deposition. (Doc. 85 at 2).

Defendants allege they have been prejudiced by plaintiff's failure to prosecute this matter and
appear for his deposition because they are unable to complete discovery, file a dispositive
motion, and defend the case. (Jd. at 3).

A. Rule 41(b) Dismissal

Under Rule 41(b), “[i]f the plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action... .” Fed. R. Civ. P. 41(b). Though it
“is a particularly severe sanction,” dismissal of a lawsuit for want of prosecution lies in the
district court’s discretion. Bradley J. Delp Revocable Tr. v. MSJMR 2008 Irrevocable Tr., 665
F. App’x 514, 520 (6th Cir. 2016) (quoting Link v. Wabash R.R. Co., 370 U.S. 626 (1996);
Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991)). Four factors guide the court’s exercise of
its discretion:

(1) whether the party’s [conduct] [was] due to willfulness, bad faith, or fault;

(2) whether the adversary was prejudiced by the dismissed party’s conduct:
(3) whether the dismissed party was warned that failure to cooperate could lead to

dismissal; and
(4) whether less drastic sanctions were imposed or considered before dismissal

was ordered.

Mager v. Wisconsin C, Ltd., 924 F.3d 831, 837 (6th Cir. 2019) (quoting United States v. Reyes,
307 F.3d 451, 458 (6th Cir. 2002) (quoting in turn Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359,
363 (6th Cir. 1999)),

A party’s “conduct is motivated by bad faith, willfulness, or fault” if it shows “either an
intent to thwart judicial proceedings” or “a reckless disregard for the effect” of the conduct on
the proceedings. /d. at 837 (quoting Carpenter v. City of Flint, 723 F.3d 700, 705 (6th Cir.
2013) (quoting in turn Wu v. T.W. Wang, 420 F.3d 641, 643 (6th Cir. 2005)). See also Dukes v.
All. Data Sys., Inc., No. 2:03-cv-784, 2005 WL 8161860, at *2 (S.D. Ohio Sept. 7, 2005). No
one factor is dispositive, but the district court may dismiss a case under Rule 41(b) where there is

3
a record of delay or contumacious conduct, Reyes, 307 F.3d at 458, meaning conduct that is
“perverse in resisting authority and stubbornly disobedient.” Mager, 924 F.3d at 837 (quoting
Carpenter, 723 F.3d at 705).

The Court “should be especially hesitant to dismiss for procedural deficiencies where, as
here, the failure is by a pro se litigant.” Bradley v. Parker, No. 18-12202, 2019 WL 3934452, at
*3 (E.D. Mich. July 19, 2019) (Report and Recommendation), adopted, 2019 WL 3892306 (E.D.
Mich. Aug. 19, 2019) (quoting White v. Bouchard, No. 05-73718, 2008 WL 2216281, at *5
(E.D. Mich. May 27, 2008)). Dismissal is nonetheless appropriate “when a pro se litigant has
engaged in a clear pattern of delay,” Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), and
may be warranted if the plaintiff has apparently abandoned his case, White, 2008 WL 2216281,
at *5 (citations omitted). Bradley, 2019 WL 3934452, at *3. The Supreme Court in Link
affirmed the dismissal of a pro se complaint for failure to prosecute based on this reason, finding
that the Court could reasonably infer from the petitioner’s absence and the “drawn-out history of
the litigation” that “the petitioner had been deliberately proceeding in dilatory fashion.” Link,
370 U.S. at 633.

The four factors to be considered weigh in favor of dismissal of this lawsuit under Rule
41(b) for want of prosecution. Plaintiff failed to appear for his deposition without contacting
defendants’ counsel or filing a motion with the Court, despite documentation showing that he
received the notice of deposition. Plaintiff has not filed any documents with the Court since
March 21, 2019, when he filed his most recent change of address. (Doc. 80). The Court sent
plaintiff a notice by regular mail at that address on September 24, 2019, advising him that a

motion to dismiss had been filed and that failure to file a response to the motion within 21 days
from the date of service set forth in the certificate of service attached to the motion may warrant
dismissal of the case under Fed. R. Civ. P. 41(b) for failure to prosecute. (Doc. 86). The
notice was returned as undeliverable. (Doc. 87). Plaintiff has not filed a response to
defendants’ motion to dismiss the case to date, and he has not kept the Court apprised of his most
recent address.

Although it is not clear if plaintiff has failed to prosecute this matter “due to willfulness,
bad faith or fault,” plaintiff has apparently abandoned the action by failing to respond to the
motion to dismiss, update his address with the Court, and attend his deposition or communicate
with counsel about the deposition. Defendants cannot be expected to spend additional time and
resources defending the action, which has been pending for nearly three years at this point and in
which they have invested significant time and resources to date. The first and second factors
therefore weigh in favor of dismissal. See Parker, 2019 WL 3934452, at *2 (citing White, 2008
WL 2216281, at *5).

Further, the Court cautioned plaintiff that his action could be dismissed if he did not
respond to defendants’ motion to dismiss. (Doc. 86). Plaintiff did not receive either the
motion to dismiss or the notice because he failed to keep the Court apprised of his address.

(Doc. 87). He has not provided any reason for his failure to respond to the motion and to keep
his address updated with the Court. The third factor thus weighs in favor of dismissal. See
White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002) (the complaint was subject
to dismissal for want of prosecution because the plaintiff failed to keep the district court apprised
of his current address); Bradley, 2019 WL 3934452, at *2 (citing Labreck v. U.S. Dep’t of

Treasury, No. 11-10155, 2013 WL 511031, at *2 (E.D. Mich. 2013) (Report and
Recommendation) (recommending dismissal based on the plaintiff's failure to comply with the
court’s orders), adopted, 2013 WL 509964 (E.D. Mich. 2013)).

Finally, in light of plaintiff's failure to keep the court apprised of his current address and
his apparent abandonment of the lawsuit, lesser sanctions would be futile. See White, 2008 WL
2216281, at *5 (there was little purpose in attempting to impose sanctions short of dismissal
where certain documents that had been sent to the plaintiff were returned as undeliverable);
Rogers v. Ryan, No. 16-12735, 2017 WL 5150884, at *2 (E.D. Mich. Nov. 7, 2017) (“A Rule
41(b) dismissal is an appropriate sanction for a pro se litigant’s failure to provide the court with
information regarding his current address.”). The four factors to be considered therefore wei gh
in favor of dismissing this case for want of prosecution under Rule 41(b).

IT IS THEREFORE RECOMMENDED THAT:
1. Defendants’ motion to dismiss (Doc. 85) be GRANTED and this case be DISMISSED
with prejudice for want of prosecution pursuant to Fed. R. Civ. P. 41(b).
2B, The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an
appeal of this Court’s Order would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).

Date: AYRE 7 Koen, x, Robin

Karen L. Litkovitz
United States Magistrate tae
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JAMES SURGENOR, Case No. 1:16-cv-1179

Plaintiff,

Black, J.

vs. Litkovitz, M.J.
GARY MOORE, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party's objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
